IN THE SUPREME COURT OF IOWA
                               No. 19–1066

          Submitted December 15, 2020—Filed March 19, 2021


ROSALINDA VALLES, Individually and on Behalf of F.L., Her Minor
Child,

      Appellant,

vs.

ANDREW MUETING, JOSEPH LIEWER, NORTHWEST IOWA
EMERGENCY PHYSICIANS, P.C., AMY WINGERT, and KELLY RYDER,

      Appellees.


      Appeal from the Iowa District Court for Woodbury County, Jeffrey L.

Poulson, Judge.



      The mother of an injured child appeals summary judgment rulings

dismissing her medical malpractice negligence action against two

physicians and barring the recovery of certain damages as well as various

court rulings during trial in which the jury rendered a verdict in favor of

other defendants. APPEAL DISMISSED.



      Christensen, C.J., delivered the opinion of the court, in which

Waterman, Mansfield, McDonald, and McDermott, JJ., joined. Appel, J.,

filed a dissenting opinion. Oxley, J., took no part in the consideration or

decision of the case.



      Jim Leventhal, Bruce L. Braley (argued), Brian N. Aleinikoff and

Benjamin I. Sachs of Leventhal Puga Braley, P.C., Denver, Colorado, for

appellant.
                                   2



     Nancy J. Penner (argued) of Shuttleworth & Ingersoll, Cedar Rapids;

John C. Gray and Jeff W. Wright of Heidman Law Firm, L.L.P., Sioux City;

Kevin J. Kuhn of Wheeler Trigg O’Donnell, LLP, Denver, Colorado; and

Christine L. Conover and Carrie L. Thompson of Simmons, Perrine,

Moyer & Bergman, PLC, Cedar Rapids, for appellees Mueting, Liewer, and

Northwest Iowa Emergency Physicians, P.C.



     William R. Settles (argued), Patrick G. Vipond, and Sarah M.

Dempsey of Lamson Dugan & Murray LLP, Omaha, Nebraska, for

appellees Wingert and Ryder.
                                     3

CHRISTENSEN, Chief Justice.

      A mother whose son developed severe, disabling injuries from

bacterial meningitis brought an action for medical negligence against the

physicians who treated her son and their employers. Various defendants

entered settlement agreements with the mother and a few others were

dismissed on summary judgment prior to trial. Two physicians and an

employer of one of those physicians went to trial. A jury issued a verdict

in their favor, finding the remaining physicians were not negligent.

      The mother appealed and presents several issues on appeal.         In

addition to contesting these issues on the merits, the defendants maintain

the appeal is untimely and should be dismissed under Iowa Rule of

Appellate Procedure 6.101(1)(b) because the mother failed to timely file her

notice of appeal. Upon our review, we conclude the appeal is untimely.

Therefore, we lack jurisdiction to consider the appeal and must dismiss it.

      I. Background Facts and Proceedings.

      On April 3, 2015, Rosalinda Valles took her eleven-year-old son,

F.L., to the emergency room at Mercy Medical Center-Sioux City (Mercy)

because he had a fever, cough, and chills. F.L. returned to the emergency

room two days later, on April 5, where he presented with similar
complaints. By this time, the results of F.L.’s April 3 nasal swab were

available and showed F.L. was positive for Influenza B. F.L. was admitted

to the hospital for further observation, and he remained hospitalized in

this unit until his condition deteriorated on April 8.

      On April 8, F.L. became unresponsive to verbal stimuli and was

transferred to the intensive care unit, where a physician performed a

lumbar puncture.     When F.L.’s lumbar puncture revealed an “elevated

white count and decreased glucose concentration, [and] presence of

Bandemia was indicated at 49%,” F.L. was transported by airlift at
                                          4

9:40 a.m. to the pediatric intensive care unit at the Children’s Hospital

and Medical Center in Omaha, Nebraska.                   F.L. was admitted with

“meningitis/bacteremia.” F.L. continues to suffer severe and debilitating

injuries and will for the remainder of his life.

      On January 28, 2016, Valles, individually and on behalf of her minor

son, F.L., filed this lawsuit. Valles amended her petition a number of

times. In the final petition, Valles sued Mercy and the following physicians

for medical negligence and parental loss of consortium: Jaime Dodge, Leah

Johnson, Joseph Liewer, Thomas Morgan, Andrew Mueting, Jesse

Nieuwenhuis, Rex Rundquist, Kelly Ryder, Said Hasib Sana, Aruntha

Swampillai, and Amy Wingert.           She also asserted direct and vicarious

liability claims against Mercy; Northwest Iowa Emergency Physicians,

P.C.; Siouxland Medical Education Foundation; and Prairie Pediatrics &

Adolescent Clinic, P.C., doing business as Prairie Pediatrics, P.C. Between

the filing of this lawsuit on January 28 and the commencement of trial on

October 30, 2018, there were numerous motions, pretrial hearings,

amended petitions, and settlements. The only remaining claims by the

time of trial were those against Dr. Liewer, Dr. Mueting, and Northwest

Iowa Emergency Physicians, P.C. (Defendants).1
      The jury trial commenced on October 30 and spanned several weeks.

On November 21, the jury returned a verdict in favor of Defendants, finding

they were not negligent.        Since then, Valles has filed various motions,

dismissals, requests, and appeals.            We discuss those relevant to this

appeal.

      After trial, Valles filed a motion to extend the time for posttrial

filings, which the district court granted on December 6 to extend the


      1Northwest   Iowa Emergency Physicians, P.C. is Dr. Liewer’s employer.
                                       5

deadlines for filing bills of exceptions and posttrial motions until

December 21. On December 20, Valles filed a motion for entry of order

nunc pro tunc asking the district court to amend its November 21 order of

judgment to identify specifically the defendants who were exonerated by

the jury as opposed to settling defendants who were also in the case

caption.    On January 25, 2019, the district court entered an order

amending the judgment to make this clarification.

      On December 20, 2018, Valles also filed her first notice of appeal in

our court

      from the order and judgment entered in this case on the 21st
      day of November, 2018, from the “Enlarged Finding on
      Plaintiff’s Motion for Directed Verdict on Comparative
      Negligence of Mercy Nurses” which was later filed in this case
      on the 5th day of December, 2018, and from all adverse rulings
      and orders inhering therein.

Valles’s notice explained that she did

      not believe that this case is ripe for an appeal because
      stipulations and orders of dismissal have not yet been entered
      with respect to several of the settling defendants . . . .
      Therefore, the order and judgment entered on the 21st day of
      November, 2018, was not actually dispositive of the entire
      case. In an abundance of caution, however, Plaintiff files this
      protective notice of appeal.

(Emphasis added.)

      Before we entered any rulings on Valles’s first notice of appeal,

Valles filed a bill of exceptions in the district court on December 21, which

Defendants resisted. The district court issued its order denying this bill

on January 25, 2019, explaining it no longer possessed jurisdiction to

address Valles’s request because Valles had filed her notice of appeal the
day before filing her bill of exceptions.

      We entered an order on February 5, requiring Valles to “file a

statement concerning whether this court has jurisdiction” to hear that
                                      6

appeal and welcoming responses from Defendants. In response, Valles

asked us to dismiss that appeal without prejudice and stated it “should

not be considered an application for interlocutory review.” Defendants did

not resist dismissal of the appeal, but they maintained there was no

authority for dismissal without prejudice and “reserve[d] all argument and

positions in any subsequent appeal . . . , including as to its timeliness.”

On March 14, we issued an order treating Valles’s first notice of appeal as

an application for interlocutory appeal, which we denied.        Procedendo

issued on April 10.

      On April 15, Valles filed a dismissal of settling defendant Mercy in

district court.    On April 30, she dismissed the remaining settling

defendants. On May 28, Valles filed a motion requesting an order entering

final judgment, noting the district court had entered judgment in favor of

Dr. Liewer, Dr. Mueting, and Northwest Iowa Emergency Physicians, P.C.,

and all other defendants had been otherwise dismissed from the case. The

district court entered Valles’s proposed order the next day. Valles filed her

second notice of appeal on June 24, and we retained the appeal. The only

defendants who are parties to this appeal are the three defendants who

went to trial, Dr. Liewer, Dr. Mueting, and Northwest Iowa Emergency
Physicians, P.C., and two defendants who were dismissed by summary

judgment prior to trial, Dr. Ryder and Dr. Wingert.

      II. Jurisdiction.

      We must deal with a threshold matter before addressing any of

Valles’s claims on appeal, as all defendants on appeal contend Valles’s

appeal is untimely. If they are correct, we lack jurisdiction to consider

Valles’s appeal.   See Milks v. Iowa Oto-Head & Neck Specialist, P.C.,

519 N.W.2d 801, 803 (Iowa 1994) (“The timeliness of a notice of appeal is

mandatory and jurisdictional . . . .”). “[W]ant of jurisdiction of the subject
                                      7

matter may be taken advantage of at any stage of the proceedings” and

“need not be pled.” Lloyd v. State, 251 N.W.2d 551, 556 (Iowa 1977).

      All defendants on appeal maintain we have no jurisdiction to

consider Valles’s appeal of the district court’s summary judgment rulings

pertaining to them and challenges to the district court’s decisions during

trial because the appeal is untimely. They contend the district court’s

November 21, 2018 judgment in favor of Defendants following the jury’s

November 21 verdict was the final, appealable order pertaining to them,

and Valles failed to file a proper notice of appeal within thirty days of that

judgment.    Alternatively, they contend that Valles’s April 30, 2019,

voluntary dismissal of the remaining settling defendants triggered the

thirty-day appeal deadline because it eliminated the only remaining

defendants from the case. Again, they contend that Valles failed to file a

timely notice of appeal after April 30.

      Under our appellate rules of procedure, “[a] notice of appeal must be

filed within 30 days after the filing of the final order or judgment.” Iowa R.

App. P. 6.101(1)(b).

             A final judgment or decision is one that finally
      adjudicates the rights of the parties. It must put it beyond the
      power of the court which made it to place the parties in their
      original position. A ruling or order is interlocutory if it is not
      finally decisive of the case.

In re M.W., 894 N.W.2d 526, 532 (Iowa 2017) (quoting Johnson v. Iowa

State Highway Comm’n, 257 Iowa 810, 812, 134 N.W.2d 916, 918 (1965)).

In cases like this involving partial determinations made by a district court,

rule 6.101(1)(d) provides the following additional means of appeal:

      A final order dismissing some, but not all, of the parties or
      disposing of some, but not all, of the issues in an action may
      be appealed within the time for appealing from the judgment
      that finally disposes of all remaining parties and issues to an
      action, even if the parties’ interests or the issues are severable.
                                      8

Iowa R. App. P. 6.101(1)(d).

      This rule promotes the “long followed . . . general policy against

piecemeal appeals.” In re T.R., 705 N.W.2d 6, 10 (Iowa 2005); cf. Ahls v.

Sherwood/Div. of Harsco Corp., 473 N.W.2d 619, 623 (Iowa 1991)

(“Recognition of finality here, moreover, will not offend our policy against

piecemeal appeals because there are no remaining issues to be tried or

appealed.”). Here, the district court’s summary judgment rulings in favor

of Dr. Ryder and Dr. Wingert and its entry of judgment in the remaining

Defendants’ favor following trial only disposed of some, but not all, of the

issues because other defendants remained in the action pending probate

court approval of their proposed settlements with Valles.         The issues

pertaining to the defendants in this appeal are severable from the interests

of the settling defendants, so Valles had the option to pursue an

interlocutory appeal or wait until the final disposition of the case with

respect to all issues and parties. See Est. of Countryman v. Farmers Coop.

Ass’n, 679 N.W.2d 598, 601 (Iowa 2004).         Consequently, Valles’s first

notice of appeal following the November 21, 2018 entry of judgment was

an interlocutory appeal so long as other parties remained in the case. See

id. at 602 (“In this case, the key event [in determining finality] is the date
the last remaining claim against a party was dismissed.”); IBP, Inc. v. Al-

Gharib, 604 N.W.2d 621, 627 (Iowa 2000) (“[A] ruling is interlocutory if it

is not finally decisive of the case.” (quoting Recker v. Gustafson,

271 N.W.2d 738, 739 (Iowa 1978))).

      After we denied Valles’s application for interlocutory appeal from the

November 21 judgment, Valles filed a dismissal of settling defendant Mercy

on April 15, 2019, and a dismissal of the remaining settling defendants on

April 30. Then, on May 28, Valles filed a motion in district court requesting

an order entering final judgment, noting the district court had entered
                                     9

judgment in favor of Defendants and all other defendants had been

dismissed from the case. The district court entered Valles’s proposed order

the next day, May 29, and Valles filed her notice of appeal on June 24—

fifty-five days after she dismissed the final settling defendants but within

thirty days of the May 29 district court order. Ultimately, the issue of

whether the April 30 dismissal or May 29 order constitutes the dispositive

date of finality for appeal purposes hinges on whether the April 30

dismissal was self-executing or whether Valles needed court approval to

dismiss the remaining parties. Est. of Countryman, 679 N.W.2d at 601.

      Under rule 1.943 of our rules of civil procedure,

      [a] party may, without order of court, dismiss that party’s own
      petition, counterclaim, cross-claim, cross-petition or petition
      of intervention, at any time up until ten days before the trial
      is scheduled to begin.

Iowa R. Civ. P. 1.943. There was no trial date set for the remaining parties,

so Valles had the absolute right to dismiss the settling defendants when

she did without court approval. Thus, her April 30 dismissal was self-

executing and marked the date of finality for appeal purposes.

      Nothing remained pending in this case after Valles dismissed the

last of the remaining defendants on April 30. Yet, Valles waited until
June 24—fifty-five days—to file her notice of appeal. Because Valles failed

to file her notice of appeal within thirty days of the resolution of the last

remaining issues before the district court, her appeal is untimely. See

Robinson v. Safeway Ins., No. 1–09–0361, 2011 WL 9673430, at *5

(Ill. Ct. App. Dec. 2, 2011) (“[I]t is well established that when a plaintiff

voluntarily dismisses the remaining counts of a complaint, all previously
entered orders disposing of other counts in that complaint become

immediately final and appealable.”); Denham v. City of New Carlisle,

716 N.E.2d 184, 187 (Ohio 1999) (“[W]e hold that a trial court’s decision
                                     10

granting summary judgment based on immunity for one of several

defendants in a civil action becomes a final appealable order when the

plaintiff voluntarily dismisses the remaining parties to the suit pursuant

to [the rule governing voluntary dismissal of the remaining parties to the

suit].”); 15A Charles Alan Wright et al., Federal Practice and Procedure

§ 3914, at 487–88 (2d ed. 1991) (discussing the concept of cumulative

finality); cf. Christ’s Legacy Church v. Trinity Grp. Architects, Inc.,

417 P.3d 1223, 1226 (Okla. Civ. App. 2018) (“Indeed, if some claims (or

parties) are not adjudicated in an interlocutory, partial summary judgment

ruling, a voluntary dismissal of the remaining claims (or parties) is

sufficient to render the partial summary judgment ruling final and

reviewable, and the filing of the dismissal triggers the commencement of

appeal time.”). Valles cannot rely on her May 28 motion requesting the

district court enter a superfluous order of final judgment dismissing

defendants who had already been dismissed to sidestep our appellate

deadline.

      The dissent argues that that when Valles filed her April 30 dismissal

of the remaining defendants under rule 1.943, it was not self-executing

because it was not filed “at any time up until ten days before the trial is
scheduled to begin.”    We do not believe this reading of rule 1.943 is

plausible. A trial had occurred, but it did not involve these defendants.

Thus, the dismissal was filed “at any time up until ten days before the trial

is scheduled to begin” as to these defendants. Notably, Valles herself did

not believe she needed court permission to dismiss these defendants.

What she filed on April 30 was a unilateral “Dismiss with Prejudice” that

did not ask for court approval. For the aforementioned reasons, we lack

the jurisdiction to consider Valles’s untimely appeal and affirm the

judgment of the district court.
                                    11

      III. Conclusion.

      For the foregoing reasons, we dismiss this appeal.

      APPEAL DISMISSED.

      Mansfield, Waterman, McDonald, and McDermott, JJ., join this

opinion. Appel, J., files a dissenting opinion. Oxley, J., takes no part.
                                      12

                                                  #19–1066, Valles v. Mueting

APPEL, Justice (dissenting).

      I respectfully dissent. In my view, the majority misinterprets the

text of the relevant rule, fails to recognize its underlying purpose, and

comes up with unpersuasive policy reasons to rewrite the text and

reformulate the underlying policy.

      The live wire jurisdictional issue in this case is whether the filing of

the voluntary motions to dismiss on April 30, 2019, were self-executing or

whether they required judicial approval before becoming final.          If the

voluntary dismissals were self-executing, the plaintiff’s appeal on June 28

fifty-five days later would be time-barred.       If, however, the voluntary

dismissals required leave of court, the appeal would be timely.

      At early common law, a plaintiff, in some instances, could take a

nonsuit even after a verdict if the plaintiff “did not like his damages.” Note,

The Right of a Plaintiff to Take a Voluntary Nonsuit or to Dismiss His Action

Without Prejudice, 37 Va. L. Rev. 969, 970 (1951) [hereinafter Lipkin,

Voluntary Nonsuit]. This regime provided the plaintiff with an advantage

as the plaintiff could continue suing until he was satisfied with the damage

recovery. Id. Later, the common law limited voluntary dismissals to the
period prior to a verdict. Id. Modern statutes and rules have been put in

place to regulate a plaintiff’s ability to engage in voluntary dismissals of

lawsuits. Id.

      The relevant rule is Iowa Rule of Civil Procedure 1.943. That rule

provides, in relevant part: “[a] party may, without order of court, dismiss

that party’s own petition . . . at any time up until ten days before the trial

is scheduled to begin. Thereafter a party may dismiss an action . . . only

by [leave] of the court.” Id. (emphasis added).
                                       13

      A   trial   in   this   matter   occurred   with   a   jury   verdict   on

November 21, 2018. Prior to trial, however, the plaintiffs had reached a

settlement with some defendants that was subject to approval in probate

court. On December 20, the plaintiffs filed a motion with the district court

requesting that an order be entered declaring that the jury’s verdict was

only a final judgment as to the nonsettling defendants but not a judgment

in favor of the settling defendants. On January 24, 2019, the nonsettling

defendants responded that they did not object to the entry of an order

making the clarification. On January 25, the district court entered the

requested order making clear that the jury’s verdict was not a final

judgment against the settling defendants.

      Ultimately, Valles was able to complete the settlements.                On

April 15, Valles filed a motion to dismiss Mercy Health Services–Iowa,

Corporation. On April 30, Valles dismissed the remaining parties.

      On May 28, Valles asked the district court to enter a final order and

judgment in the case.         On May 29, the district court complied.         On

June 24, a notice of appeal was filed.

      The critical issue in this case is whether the voluntary dismissals

filed on April 15 and April 30 were self-executing. In other words, did the
dismissals take immediate effect and constitute a final judgment upon

their filing with the clerk of court without the need for judicial approval. If

they were self-executing, the plaintiff’s notice of appeal on June 24 was

outside the thirty-day window, and this court lacks jurisdiction to hear the

cause. If the voluntary dismissals were not self-executing, and judicial

action was required before they became effective, the June 24 notice of

appeal would be timely.

      The general rule is clear enough. A voluntary dismissal filed more

than ten days before trial is self-executing and becomes final on the day it
                                     14

is filed. Iowa R. Civ. P. 1.943. A voluntary dismissal filed within “ten days

before the trial is scheduled to begin” is not self-executing and requires

approval by the court. Id. The rule goes on to state that “[t]hereafter,”

leave of court is required for voluntary dismissals. Id.

       The language “up until ten days before the trial is scheduled,” when

coupled with the “thereafter” clause, establishes a finish line, not a

goalpost. Were the voluntary dismissals filed within the rule’s deadline in

this case prior to the middle of November 2018, they would be self-

executing final dismissals and not require further court action.

       The “up until ten days” language creates a window of opportunity

for a plaintiff to voluntarily dismiss the claim without prejudice.      The

window opens with the filing of the complaint, and it closes ten days prior

to a scheduled trial. Under the rule, the window for voluntary dismissals

does not open again. But under the majority view, there is the opening of

a second window not contained in the rule.

       Aside from the lack of textual support for the second window, it

makes sense for the district court to retain jurisdiction over the matter.

Historically, the purpose of regulating nonsuits was to prevent plaintiffs

from engaging in late dismissals. Lipkin, Voluntary Nonsuit, 37 Va. L. Rev.
at 970. The modern regulations were thus tailored to prevent the result

advocated by the majority, namely, unregulated voluntary dismissal by the

plaintiff after trial. Id. In addition, one purpose of maintaining judicial

control over late filed dismissals is to allow the district court to consider

whether to insist that dismissal is made with prejudice or to assess costs

and fees against a party for engaging in unnecessary and prolonged

litigation.   See Manshack v. Sw. Elec. Power Co., 915 F.2d 172, 174

(5th Cir. 1990) (construing parallel provisions of Federal Rule of Civil

Procedure 41(a)(2)); see also 9 Charles A. Wright & Arthur R. Miller,
                                        15

Federal Practice and Procedure § 2364, at 556 (4th ed. 2020) (stating the

purpose of rule 41(a)(2) is “to prevent voluntary dismissals which unfairly

affect the other side, and to permit the imposition of curative conditions”)

(quoting    Alamance   Indus.,   Inc.   v.   Filene’s,   291   F.2d   142,   146

(1st Cir. 1961)).

       The majority seeks to enlist in support of its position the doctrine of

pragmatic finality.    But the leading pragmatic finality case cuts dead

against the majority position. As will be seen, the doctrine of pragmatic

finality is an ad hoc exception to the ordinary finality rule designed to

encourage consideration of appeals on the merits. It cannot be used to

defeat Iowa Rule of Civil Procedure 1.943 or our ordinary approach to

finality.

       The seminal case of pragmatic finality cited by the majority is Ahls

v. Sherwood/Division of Harsco Corp., 473 N.W.2d 619 (Iowa 1991). In

Ahls, one party was dismissed early in the litigation for want of personal

jurisdiction on December 23, 1987. Id. at 620–21. The remaining parties

then settled on October 3, 1989, the day set for trial. Id. at 621. On the

same day, the district court entered an order which noted the settlements

and assessed a late penalty. Id. Dismissal documents implementing the
settlement were filed on November 15.          Id. On November 27, a party

sought to appeal the district court’s December 28 dismissal order. Id. at

621, 624.

       The fighting issues in Ahls was whether the litigation were twofold.

First, was the October 3 order acknowledging that the case had been

settled a final order. Id. at 621–22. Second, were the dismissal documents

filed by the parties on November 15 a final order for purposes of appeal.

Id. at 622–23.
                                     16

      The Ahls court dispatched the first claim quickly, noting that

although the district court’s order announced the settlement, it did not

amount to a final order of the court. Id. at 622. The court then turned to

whether the filing of the November 15 dismissals by the parties was a final,

and therefore appealable, order. Id.

      The Ahls court said no. Id. The Ahls court noted that that the filing

of the voluntary dismissals “was not an action by the court at all.” Id.

Quoting a federal district court case, the Ahls court declared that “[t]he

distinction is obvious between a final decree and a stipulation upon which

such a decree may be entered.” Id. (alteration in original) (quoting Roemer

v. Neumann, 26 F. 332, 334 (C.C.S.D.N.Y. 1886)). The court went on to

emphasize that “while [the] case was fully concluded, there was no formal

order which may be considered a final order for purposes of appeal.” Id.

The pronouncement in Ahls is completely consistent with the position of

the plaintiffs in this case.

      But that was not the end of the Ahls matter. The Ahls court then

considered the doctrine of pragmatic finality that had been applied in

federal courts.   Id. at 623.   Quoting Unioil, Inc. v. E.F. Hutton & Co.,

809 F.2d 548, 554 (9th Cir. 1986), the Ahls court noted that a court “may
treat an interlocutory order as a final order when that portion of the case

that remained in the district court has subsequently been terminated.”

Ahls, 473 N.W.2d at 623.

      The Ahls court noted that “there are problems inherent in

recognizing ad hoc exceptions to our finality rule.” Id. The Ahls court

quoted a dissent in a federal case which stated:

      [T]he newly created exception to finality replaces with large
      elements of uncertain administration the previously certain
      and efficient rule of finality . . . The need for clear and easily
      administered rules as to the threshold adjective issue of
                                      17
        reviewability overrides any values of flexible case-by-case
        administration.

Id. (quoting    Newpark Shipbuilding       & Repair,    Inc., v.   Roundtree,

698 F.2d 743, 757 (5th Cir. 1983) (Tate, J., dissenting)).

        Thus, the Ahls court was not overturning the general rule that a

court order was required for a final order. Instead, it permitted an ad hoc

exception to permit appeal of an interlocutory order in the interest of

fairness to the parties. In this case, the majority turns the shield of the

ad hoc exception designed to promote fairness to the parties and permit

resolution of a case on the merits into a sword that eviscerates the ordinary
rule.

        The majority then cites a couple of authorities for the proposition

that when a voluntary dismissal occurs for all remaining parties, prior

interlocutory appeals become final.        See Robinson v. Safeway Ins.,

No. 1–09–0361, 2011 WL 9673430, at *5 (Ill. App. Ct. Dec. 2, 2011);

Denham v. City of New Carlisle, 716 N.E.2d 184, 187 (Ohio 1999); Christ’s

Legacy Church v. Trinity Grp. Architects, Inc., 417 P.3d 1223, 1226 (Okla.

Civ. App. 2018). It is blackletter law that once voluntary dismissals are

final, the prior interlocutory orders in a case also become final. But the
majority has not cited—and I have not found any—passage in these cases

that considers the question of when a voluntary settlement is self-

executing or when it requires judicial approval under a rule like Iowa Rule

of Civil Procedure 1.943. These cases are the proverbial boxed canyon that

lead nowhere on the issue at hand.

        The majority drives to its result by airbrushing language out of

rule 1.943. The majority provides a partial block quote of the rule:

        [a] party may, without order of court, dismiss that party’s own
        petition, counterclaim, cross-claim, cross-petition or petition
        of intervention, at any time up until ten days before the trial
        is scheduled to begin.
                                     18

      The majority, however, does not present the relevant part of the next

important sentence of the rule. Here is the text of the rule with the omitted

passage restored:

      [a] party may, without order of court, dismiss that party’s own
      petition, counterclaim, cross-claim, cross-petition or petition
      of intervention, at any time up until ten days before the trial
      is scheduled to begin. Thereafter a party may dismiss an
      action or that party’s claim therein only by consent of the court
      which may impose such terms or conditions as it deems proper.

Iowa R. Civ. P. 1.943 (emphasis added). The plaintiff’s dismissal occurred

after the expiration of ten days prior to a “scheduled” trial.       And the

plaintiff’s dismissal occurred “thereafter” the expiration of the ten-day

period prior to a “scheduled” trial. If we were to follow the text of the

“scheduled” clause and the “thereafter” clause, court approval would be

required for the voluntary dismissals at issue here.

      The majority attempts to make hay out of the fact that the April 30

dismissal did not expressly seek court approval. The majority chooses to

read the plaintiff’s mind based on what was not said, ordinarily a dubious

enterprise.   In any event, I see nothing in rule 1.943 that makes the

requirement of the rule dependent on a party’s explicit ask.

      And, like its partial presentation of the text of the rule, the majority
gives a partial history.   After the district court took no action on the

April 30 voluntary dismissal, on May 28, the plaintiffs filed a motion

requesting that the district court take appropriate action under rule 1.943.

And the district court entered the requested order on May 29. If it was

important to interpret what the plaintiff’s omission meant on April 30, it

should be informed by what was said in the later filing.         In my view,

however, the subjective inquiry adds nothing to the resolution of this case

and in future cases will hopefully only be regarded as an odd observation
                                    19

that does not establish a precedent for subjective interpretation of our

rules of procedure.

      Because of the text of Iowa Rule of Civil Procedure 1.943, the

applicable underlying policies, and the applicable case law, I would hold

that this court has jurisdiction to hear the appeal.